DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 has been placed in record and considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20170082001 hereinafter Choi) in view of Heilemann et al. (US# 2021/0352399 hereinafter Heilemann).
Referring to claim 1, Choi discloses a method for providing haptic feedback by a display device including a display panel (a device capable of providing haptic feedback and a display device using the same; see translated English version highlighted paragraphs), a haptic module (haptic feedback driver 120; see translated English version highlighted paragraphs) including a plurality of actuators (As shown in FIG. 2, haptic feedback actuators 120a to 120d disposed in the peripheral portion; see translated English version highlighted paragraphs) exciting a point of the panel (As shown in FIG. 2, when a touch is detected on the cover layer 110, the controller can generate vibration through the haptic feedback actuators 120a to 120d disposed in the peripheral portion; see translated English version highlighted paragraphs), and a processor (a controller (not shown); see translated English version highlighted paragraphs) electrically connected to the panel and controlling the haptic module (the haptic feedback display device 100 according to the embodiment of the present invention may further include a controller (not shown) for controlling the haptic feedback driver 120.; see translated English version highlighted paragraphs), the method comprising:
sensing a user's input through the panel (The controller may separately control the vibrations of the haptic feedback actuators 120a to 120d according to the touch sensed position. Specifically, when the touch is sensed between the plurality of haptic feedback actuators 120a to 120d.; see translated English version highlighted paragraphs);
determining haptic feedback corresponding to the input (The controller may separately control the vibrations of the haptic feedback actuators 120a to 120d according to the touch sensed position. Specifically, when the touch is sensed between the plurality of haptic feedback actuators 120a to 120d.; see translated English version highlighted paragraphs); and
controlling a voltage applied to each of the plurality of actuators to provide the determined haptic feedback to a location where the input is sensed (The controller may provide different haptic feedback according to the position, area, pressure, and input state of the sensed touch by adjusting the amplitude and frequency of the vibration generated by the haptic feedback driver 120.; see translated English version highlighted paragraphs),
wherein the controlling of the voltage applied to each of the plurality of actuators includes adjusting the voltage applied to each of the plurality of actuators (The controller may separately control the vibrations of the haptic feedback actuators 120a to 120d according to the touch sensed position.; see translated English version highlighted paragraphs.  Thus, voltage is being applied separately to control the vibrations of the haptic feedback actuators 120a-120d).
However, Choi does not specifically disclose adjusting the voltage applied to each of the plurality of actuators to reduce a magnitude of radiation noise of the panel due to excitation of the plurality of actuators and to uniformize the magnitude of the noise for each location of the panel.
In an analogous art, Heilemann discloses adjusting the voltage applied to each of the plurality of actuators to reduce a magnitude of radiation noise of the panel due to excitation of the plurality of actuators (Common source provides input signal (102) via the amplifier (103) networked to the actuators by a wire (104); Paras. 0007 and 0037, Fig. 1….., wherein the dynamic force actuators are positioned in an array at locations on the panel that are determined to significantly actuate a selected panel mode in a given frequency range while minimizing the excitation of all other modes in the selected frequency range, wherein the selected mode is driven with significant force when the actuators are applying equal force to the panel.; Para. 0007.  Thus, minimizing the excitation is to reducing the magnitude of the radiation noise.) and to uniformize the magnitude of the noise for each location of the panel (wherein the dynamic force actuators are positioned in an array at locations on the panel that are determined to significantly actuate a selected panel mode in a given frequency range while minimizing the excitation of all other modes in the selected frequency range, wherein the selected mode is driven with significant force when the actuators are applying equal force to the panel.; Para. 0007.  Thus, minimizing the excitation is to reduce and uniformize the magnitude of the radiation noise at each location of the actuators when the selected mode is driven with significant force when the actuators are applying equal force to the panel.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Heilemann to the system of Choi in order to produce sound absent unwanted distortions in a manner that is simpler and more cost-effective.
Referring to claim 6, the claim is claiming a display device of the method claim 1.  Claim 6 is interpreted and rejected for the same reason as set forth in claim 1.

Claim Objections
Claims 2-5  and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 2, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “the controlling of the voltage applied to each of the plurality of actuators includes inversely calculating the voltage applied to each of the plurality of actuators using at least one of a previously measured frequency response function of each of the plurality of actuators so that the determined haptic feedback is implemented at a location where the input is sensed and a mode excitation capability derived from a mode shape”.
Referring to claims 3-5 are objected upon dependent claim 2.
Referring to claim  7, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the processor
inversely calculates the voltage applied to each of the plurality of actuators using a previously measured frequency response function of each of the plurality of actuators so that the determined haptic feedback is implemented at a location where the input is sensed”.
Referring to claims 8-10 are objected upon dependent claim 7.

Allowable Subject Matter
Claims 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 11, the prior art of record teaches ( preamble).  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device for providing haptic feedback, the display device comprising:
a display panel that senses a user's input;
a haptic module including a plurality of actuators; and
when the input is sensed through the display panel, a processor that determines haptic feedback corresponding to the input and controls the haptic module to provide the determined haptic feedback to a location where the input is sensed,
wherein the processor,
while controlling a voltage applied to each of the plurality of actuators, adjusts the voltage applied to each of the plurality of actuators to reduce a magnitude of radiation noise of the panel due to excitation of the plurality of actuators and to uniformize the magnitude of the noise for each location of the panel, and inversely calculates the voltage applied to each of the plurality of actuators using a previously measured frequency response function of each of the plurality of actuators so that the determined haptic feedback is implemented at a location where the input is sensed and a mode excitation capability derived from a mode shape”.
Referring to claims 12-14 are allowable based upon dependent on independent claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                    /NELSON M ROSARIO/Examiner, Art Unit 2624                                                     Primary Examiner, Art Unit 2624